PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board, contending that the Board erred in affirming the referee’s order that failed to award her permanent and total disability. We affirm.
Claimant, who was 53 years old at the time of the hearing, injured her back at work in March 1989. She was treated with surgery in November 1989 and is presently treated with medication. Although the parties agree that claimant is not completely disabled from a physical standpoint, claimant contends that when her medical restrictions are considered in combination with her age, limited education and extensive use of medication, the finding is required that she is not capable of regularly performing work at a gainful and suitable employment. See Wilson v. Weyerhaeuser, 30 Or App 403, 567 P2d 567 (1977) (a combination of medical and nonmedical factors together may lead to the finding that the claimant is permanently and totally disabled under the “odd lot” doctrine); Wilson v. Banister Pipeline, 70 Or App 699, 690 P2d 1080 (1984) (same).
The referee found, and claimant concedes, that claimant’s physical disability does not preclude her employment. Additionally, the referee found that claimant is vocationally able to perform work within her physical limitations. Those findings are supported by substantial evidence. Claimant asks us to look at the evidence and, essentially, to make new findings. That is beyond the scope of our review. ORS 656.298; ORS 183.482.
Affirmed.